Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the thigh of the seated child".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,222,643 (Platt hereinafter) in view of US Patent No. 4,243,249 (Goss).
In re claim 1, with reference to Figs. 1-4, Platt discloses: A holding device configured to strap to an object and facilitate access to contained therein, the device comprising: a receiving receptacle member comprising a body (11) having an open top end (14) defining an access opening and a closed bottom end (16) having a surface that faces away from the access opening and an enclosed surrounding wall (15) extending between the top end and the bottom end, the surrounding wall configured to contain contents within the receptacle member and the top end configured to allow access to contents contained therein; and a strap (13) configured to secure the content receiving receptacle member to the object (body part/12), and connected to the bottom end of the content receiving receptacle member, and secure the content holding device to the object.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for holding food vs. tissues or cosmetics) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.	
Platt fails to disclose wherein the strap comprising a first portion and a second portion configured to secure the food receiving receptacle member to the object, the first portion comprising a first end and a second end, the second portion comprising a third end and a fourth end, wherein the first end and the third end are connected to the bottom end of the food receiving receptacle member, and wherein the second end and the fourth end are connectable around the object to secure the food holding device to the object.
However, with reference to Fig. 1, Goss discloses a more specific strap for an object holding device (10, holds clipboard 15), wherein the strap comprising a first portion (left 16) and a second portion (right 16) configured to secure the device to the object (leg, column 2, lines 59-63), the first portion comprising a first end (at 10) and a second end (at 16a), the second portion comprising a third end (at 10) and a fourth end (at 16b), wherein the first end and the third end are connected to the bottom end of the device (see Fig. 2), and wherein the second end and the fourth end are connectable around the object to secure the food holding device to the object (at 16a and 16b, column 2, lines 59-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the strap of Platt to have included a more specific strap structure as taught by Goss, since Platt motivates one of ordinary skill to use hook and loop fasteners for its strap, and one would invariably look towards the teaching of Goss to realize the structure of the separate strap portions meeting at a hook and loop attachment structure for the purposes of facilitating easy and adjustable attachment of the device to a user’s appendage.
In re claim 2, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the strap is configured to wrap around the thigh of the seated child to secure the food holding device to the thigh of the seated child such that the surface of the bottom end is positioned on a top surface of the thigh of the seated child, noting that both the devices of Platt and Goss are configured for upright attachment to users body parts.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (on the thigh of a child) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 3, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the second end is releasably connectible to the fourth end (see fig. 1 and column 2, lines 59-63 of Goss).
In re claim 4, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the second end and the fourth end are configured to be overlappingly connected to secure the food receiving receptacle member to the object (at 16a, 16b).
In re claim 5, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the second end and the fourth end have cooperating elements (16a, 16b) thereon that are configured for connection and disconnection around the object.
In re claim 6, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the cooperating elements are hook and loop material (Goss, column 2, lines 50-54).
In re claim 10, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the bottom end of the food receiving receptacle member has at least one opening therein, and wherein at least one of the first end and the third end extends through the at least one opening to connect the at least one of the first end and the third end to the food receiving receptacle member (see Fig. 1 of Goss).
In re claim 11, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the bottom end of the food receiving receptacle member comprises a pair of slits (see Fig. 1 of Goss), and wherein at least one of the first end and the third end is removably attached to the receptacle member through the pair of slits in the bottom end of the receptacle member.
In re claim 12, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the body is made plastic (Platt column 2, line 65).
In re claim 13, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the strap is made of elastic or resilient material (Platt teaches elastic, column 2, lines 1-2, and other types of straps at lines 47-51).
In re claim 14, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the food receiving receptacle member is configured for receipt of a container, removable insert, or a pre-packaged food container.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.  Note that the device of Platt in view of Goss is capable of holding and therefore considered configured for receipt of a container, insert, or food container).
In re claim 15, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the top end of the food receiving receptacle member has a lip (17,18) for containing the container or the removable insert.
In re claim 17, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention including wherein the food holding device further comprises a closure configured to restrict access to the top end of the body to assist in containing food within the food receiving receptacle member (flanges 17 and 18 are considered to restrict access to the open top of the body formed by the walls 15, and assists in containing flowable contents by preventing spilling.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Goss as applied to claim 1 above, and further in view of US Patent No. 4,401,245 (Zills hereinafter).
In re claim 7, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention except wherein the first end and the third end are sewn to the bottom end of the food receiving receptacle member.
However, Zills discloses a strap for a container wherein the first and third ends of the strap (34) are sewn onto the outer surface of a fabric container (12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the container of Platt in view of Goss of fabric and sewn straps as taught by Zills for the purposes of facilitating collapsing/folding of the container to promote compact storage (Zills column 2, lines 39-41).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Goss as applied to claim 1 above, and further in view of US Patent No. 6,991,829 (Bergman hereinafter).
In re claims 8 and 9, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention except wherein the food receiving receptacle member has a threaded connector on the bottom end and wherein at least one of the first end and the third end has a corresponding threaded connector that is configured to removably connect with the connector of the food receiving receptacle member.
However, Bergman discloses a device for mounting to users body appendage wherein the receptacle member has a threaded connector (100/102) on the bottom end and wherein a strap (82) has a corresponding threaded connector (104) that is configured to removably connect with the connector of the receiving receptacle member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a threaded connection to connect the straps to the receptacle of Platt in view of Goss as further taught by Bergman since one of ordinary skill in the art would have recognized the more robust yet easily removable/replaceable and adjustable connection offered by use of threaded components as is common in the art of attachment means (Bergman, column 7, lines 22-38 regarding adjustability).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Goss as applied to claim 1 above, and further in view of US Patent No. 6,002,651 (Baccaray hereinafter).
In re claim 16, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention except wherein the body of the food receiving receptacle member further comprises a liner material therein, and wherein the liner material is provided in the body to support the bottom end and surrounding wall of the food receiving receptacle member.
However, with reference to Fig.1, Baccaray discloses a cosmetic holding device to strap to a users body wherein the body of the receptacle member (19) further comprises a liner (11) material therein, and wherein the liner material is provided in the body (of 19) to support the bottom end and surrounding wall of the receiving receptacle member.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a removable liner to hold the actual cosmetics as taught by Baccaray for the purposes of facilitating switching of the cosmetic by easily removing the tray and replacing with another type of cosmetic, limiting the need for cleaning between uses (column 3, lines 1-9).

Claims 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platt in view of Goss as applied to claim 17 above, and further in view of US Patent No. 6,041,919 (Adams hereinafter).
In re claims 18, 19, and 20, with reference to the Figs. noted above, Platt in view of Goss disclose the claimed invention except wherein the closure comprises a lid removably secured to the top end of the food receiving receptacle member, the lid substantially covers the access opening and comprises at least one opening that provides access therethrough to the food contained in the food receiving receptacle member while the lid is secured to the food receiving receptacle member and substantially covering the access opening.
However, with reference to Figs. 6 and 8, Adams discloses a lid for a cosmetics container (column 4,lines 28-32) which comprises a lid (10) removably secured to the top end of the receiving receptacle member (32), the lid substantially covers the access opening and comprises at least one opening (96, 84, 78) that provides access therethrough to the cosmetics contained in the receiving receptacle member while the lid is secured to the food receiving receptacle member and substantially covering the access opening (see fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a cover with access openings as taught by Adams to the device of Platt in view of Goss for the purposes of preventing evaporation or spillage of contents from the receptacle, as well as storing and preserving applicators such as brushes which may be used to apply the cosmetics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733